Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 1 of 20 PageID #: 838




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                            )
  ANTONE SILVA                              )
                                            )
        Plaintiff,                          )
                                            )
        v.                                  )
                                            ) C.A. No. 1:19-CV-00429-MSM-LDA
  STATE OF RHODE ISLAND, TOWN               )
  OF TIVERTON, PATRICK W.                   )
  JONES, Individually and as Chief of       )
  Police for the Tiverton Police            )
  Department, SERGEANT MICHAEL              )
  BARBOZA, JOSHUA PELLETIER,                )
  and RYAN HUBER,                           )
                                            )
        Defendants.                         )

                            MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       This matter arises from multiple arrests of the plaintiff, Antone Silva, for

 violation of no-contact orders that the state court had terminated prior to the arrests.

 The plaintiff has filed this action pursuant to 42 U.S.C. §§ 1983 and 1988 for alleged

 violation of his rights under the Fourth and Fourteenth Amendments to the United

 States Constitution, as well as several claims under Rhode Island law. Specifically,

 the plaintiff alleges against the defendant State of Rhode Island (“the State”)

 common-law negligence for failure to properly indicate a termination of the no-contact

 orders in the relevant State databases. Against the Town of Tiverton, Chief of Police

 Patrick W. Jones, Officers Michael Barboza, Joshua Pelletier, and Ryan Huber

 (collectively “the Tiverton defendants”), the plaintiff asserts the remainder of his



                                            1
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 2 of 20 PageID #: 839




 constitutional and state-law claims.

       The Court now considers the plaintiff’s Motion for Partial Summary Judgment

 (ECF No. 30) on the issue of liability and the Tiverton defendants’ Motion for

 Summary Judgment (ECF No. 35) on the entirety of the plaintiff’s Second Amended

 Complaint.

       For the following reasons, the Court GRANTS IN PART and DENIES IN PART

 both Motions.

                                  I.     BACKGROUND

       On April 8, 2018, the plaintiff was arrested by an officer of the Tiverton Police

 Department for domestic simple assault and battery on his girlfriend, Darcie Silvia.1

 (ECF No. 35-2.) The State of Rhode Island’s Second Division District Court issued a

 no-contact order, with Silvia as the protected party, and it was entered into the Rhode

 Island Judiciary’s Odyssey System on April 18, 2018.2 (ECF Nos. 35-3, 35-4 at 9.)

 The Rhode Island Department of Attorney General then accepted this information to

 its Bureau of Criminal Investigation (“BCI”) system. (ECF No. 35-4 at 10.) The

 State’s Restraining Order and No-Contact Order system (“R.O.N.C.O.”), where all

 domestic violence and sexual assault protective orders and modifications to them

 must be filed, is a system within the Attorney General’s BCI unit. See R.I.G.L. § 12-




 1
  Because of the similarity in surnames between the plaintiff and his girlfriend the
 court will refer to the plaintiff as “plaintiff” and his girlfriend as “Silvia.”

 2 The Odyssey System is a computerized database for case information that is used
 throughout the Rhode Island District Courts. Court staff enter case information into
 the database as events occur in each case.
                                           2
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 3 of 20 PageID #: 840




 29-8.1.

        On June 21, 2018, the state district court dismissed the case against the

 plaintiff and terminated the no-contact order. (ECF No. 35-5.) That same day, a

 district court clerk entered this dismissal into the court’s Odyssey System, on a screen

 tab titled “Case Events.” (ECF No. 35-6.) The district court clerk did not, however,

 enter the information into the matter’s “Protective Order” tab, another section

 contained within the Odyssey System where the termination of no-contact orders is

 documented. Id. Thus, as of June 21, 2018, the “Case Events” section indicated that

 the plaintiff’s no-contact order was dismissed, but the “Protective Order” tab did not.

        R.O.N.C.O. only receives information contained in the “Protective Order” tab,

 not the “Case Events” tab. Id. As such, the R.O.N.C.O. system continued to indicate

 that the no-contact order was active.

    A. The September 2018 Arrest

        On September 8, 2018, Sergeant Joshua Pelletier responded to a disturbance

 between the plaintiff and Silvia at the Twin River Casino in Tiverton. (ECF No. 35-

 7 at 7.) Through dispatch, Pelletier checked with the State’s R.O.N.C.O. system and

 determined that the no-contact order was still active. Id. He therefore arrested the

 plaintiff. Id.

        The plaintiff appeared in district court for his arraignment on September 10,

 2018. (ECF No. 35-8 at 3.)     Detective Sergeant Michael Barboza, as the Tiverton

 Police Department’s prosecution officer, was present in court and had an “inkling,”

 that the no-contact order had been dismissed. Id. at 4. Based on this suspicion,



                                            3
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 4 of 20 PageID #: 841




 Barboza checked with the clerk’s office and confirmed that the no-contact order was,

 in fact, no longer active. Id. He then moved to dismiss the plaintiff’s case. Id. The

 district court terminated the no contact order in its Odyssey System the same day.

 (ECF No. 35-4 at 9.)      The Department of the Attorney General accepted the

 termination into the State’s BCI system on September 11, 2018. Id.

       On the same date that it terminated the no-contact order, the district court

 also entered, and then terminated, a second no-contact order against the plaintiff,

 with Silvia as the protected party. Id. at 11. Although the Department of the

 Attorney General accepted the creation of this second no-contact order into the state’s

 BCI system the same day it was created (September 10, 2018), it appears, though the

 parties dispute, that it did not accept the termination of that no-contact order until

 December 31, 2018. (ECF No. 35-4 at 11-12.)

       Also on September 10, 2018, an electronic J-LINKS notification update was

 sent to the Tiverton Police Department, notifying it of the dismissal of the second no-

 contact order. (ECF No. 45-4 at 4.) J-LINKS is a court connect system that links the

 police department with the court system. (ECF No. 45-6 at 3.) If a J-LINKS update

 is made to the court’s system when an order of protection is removed and terminated,

 that information would be received by the prosecution officer of the proper police

 department. Id. at 3-4.

       Sergeant Barboza testified at his deposition that after a case is dismissed, it is

 a custom and practice of the Tiverton Police Department to go back to the police

 department and enter information into the department’s computer system noting the



                                           4
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 5 of 20 PageID #: 842




 dismissal by entering the arrest number and closing out the arrest. (ECF No. 45-2 at

 10.) He did so in this instance. Id. at 15. Sergeant Barboza also testified that he

 likely spoke to the detectives about the dismissal and that the plaintiff’s no-contact

 order was no longer active. Id.

    B. The December 2018 Arrest

       On December 8, 2018, Officer Ryan Huber was dispatched to the plaintiff’s

 home, based on information about an argument between the plaintiff and his

 girlfriend, Silvia, and a reported breaking and entering. (ECF No. 35-7 at 7.) The

 plaintiff had reported to dispatch that Silvia had broken the back door of his house

 and fled toward Fall River, Massachusetts. Id. The dispatcher advised Officer Huber

 that there was an active no-contact order between the plaintiff and Silvia, with Silvia

 as the protected party. Id. Upon reaching the house, Officer Huber spoke with the

 plaintiff, who told him that Silvia came over while he was cooking dinner at about

 9:00 p.m. that night, saw him in the kitchen, and attempted to enter through the

 kitchen door. Id. He stated further that Silvia broke the door frame in the process

 and immediately left the scene. Id. Officer Huber and Patrolman Adam Brillon, who

 also responded to the scene, found the kitchen to be in disarray, and the door frame

 had been broken off and was scattered on the kitchen floor. Id.         Both officers,

 however, believed that the scene had been staged, as the damage to the door did not

 appear to them to be recent. Id. at 8.

       The plaintiff contacted the Tiverton police department later that night and

 gave Officer Huber an address for Silvia in Fall River. Id. The Fall River Police



                                           5
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 6 of 20 PageID #: 843




 Department contacted Silvia and told her to contact the Tiverton Police Department.

 Id. Silvia called Officer Huber at about 11:00 p.m. and told him that she had first

 arrived at plaintiff’s home at about 6:00 p.m. that evening, that she and the plaintiff

 were drinking, when the plaintiff became very intoxicated and confrontational,

 prompting Silvia to leave at about 9:00 p.m. Id. Huber asked her about the damaged

 door frame, and Silvia told him that the plaintiff had broken it while intoxicated

 several weeks, possibly even months, prior. Id.

       On December 9, 2018, Officer Huber returned to the plaintiff’s house to take

 his statement. Id. at 9. The plaintiff then provided a written statement, which read,

 “[Silvia] knocked my door down after told her too [sic] leave.” Id. Silvia called Huber

 on December 10, 2018, and he found that her statements were consistent with the

 version of events she had provided two days prior. Id.

       The same day, Officer Huber informed Sergeant James Rossi of his findings,

 and Rossi advised him to draft an arrest warrant for the plaintiff for violation of a no-

 contact order.   Id.   Dispatch ran warrant and order checks, which returned a

 R.O.N.C.O. record that indicated the existence of a no-contact order against the

 plaintiff with a date issued of September 10, 2018, an expiration date of January 1,

 2999, and Silvia as the protected party. Id.; ECF No. 45-8. Once the warrant was

 drafted, it was then left for Sergeant Barboza, who was responsible for reviewing it

 and determining whether it articulated probable cause for an arrest. (ECF No. 35-11

 at 14.) Sergeant Barboza did not speak with any other officers while reviewing or

 presenting the warrant. Id. He testified that he did not know that the no-contact



                                            6
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 7 of 20 PageID #: 844




 order articulated in the warrant was connected to the plaintiff’s September arrest

 and court appearance. Id. at 9. Sergeant Barboza then presented the warrant in the

 state district court on December 19, 2018, where it was signed by a district court

 judge. Id. at 10, 14.

       On December 28, 2018, at approximately 11:24 p.m., Sergeant Pelletier saw

 the plaintiff at the Twin River Casino while working a security detail. (ECF No. 35-

 7 at 9.) Recognizing him from previous encounters, Pelletier asked dispatch to run

 the plaintiff’s name to check for any outstanding warrants or protective orders. Id.

 Dispatch confirmed that there was an active warrant for the plaintiff’s arrest for

 violation of a no-contact order.   Id.   Dispatch’s checks also revealed the same

 R.O.N.C.O. record as the checks run on December 10, 2018, during the drafting of the

 arrest warrant. (ECF No. 45-8 at 4.) Sergeant Pelletier testified that he did not know

 that the no-contact order for which the arrest warrant had been issued was related

 to the plaintiff’s September arrest, or even that it arose from a matter involving the

 Tiverton Police Department. (ECF No. 35-8 at 7.) The plaintiff was again arrested.

       The plaintiff appeared in state district court on December 31, 2018, at which

 time the case against him was dismissed because the no-contact order that he had

 purportedly violated was not in effect at the time of his arrest. (ECF Nos. 35-18 &

 35-19.)

    C. The Instant Proceedings

       The plaintiff filed suit against the State and the Tiverton defendants, alleging

 in his Second Amended Complaint the following causes of action:



                                           7
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 8 of 20 PageID #: 845




          Violation of his substantive due process rights in contravention of the

           Fourteenth Amendment to the United States Constitution: Count I

           (Sergeant Barboza); Count VI (Sergeant Pelletier); and Count XI (Patrol

           Officer Huber).

          Unreasonable search and seizure in violation of the Fourth Amendment:

           Count II (Sergeant Barboza); Count VII (Sergeant Pelletier); Count XII

           (Patrol Officer Huber).

          Unreasonable search and seizure in violation of Article I § 6 of the Rhode

           Island Constitution: Count III (Sergeant Barboza); Count VIII (Sergeant

           Pelletier); Count XIII (Patrol Officer Huber).

          State-law claim of intentional infliction of emotional distress: Count IV

           (Sergeant Barboza); Count IX (Sergeant Pelletier); Count XIV (Patrol

           Officer Huber).

          State-law claim of violation of the right of privacy in contravention of

           R.I.G.L. § 9-1-28.1(a)(1): Count V (Sergeant Barboza); Count X (Sergeant

           Pelletier); Count XV (Patrol Officer Huber).

          Supervisory claims against the Town of Tiverton and Chief Patrick Jones

           for failure to properly hire, train, supervise, and discipline the officer

           defendants: Count XVI.

          State-law claims for negligence: Count XV (Sergeant Barboza); Count XVI

           (Sergeant Pelletier); Count XVII (Patrol Officer Huber): Count XVIII (Town




                                           8
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 9 of 20 PageID #: 846




            of Tiverton and Chief Patrick Jones).3

           State-law claim for negligence against the State of Rhode Island: Count

            XIX.

        The plaintiff moved for partial summary judgment on the issue of liability for

 its negligence claim against the State arising from the September 2018 arrest. The

 Tiverton defendants moved for summary judgment on all claims against them.

                       II.    SUMMARY JUDGMENT STANDARD

        Summary judgment’s role in civil litigation is “to pierce the pleadings and to

 assess the proof in order to see whether there is a genuine need for trial.” Garside v.

 Osco Drug. Inc., 895 F.2d 46, 50 (1st Cir. 1990). Summary judgment can be granted

 only when “the pleadings, depositions, answers to interrogatories, and admissions on

 file, together with the affidavits, if any, show there is no genuine issue as to any

 material fact and the moving party is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56. “A dispute is genuine if the evidence about the fact is such that a

 reasonable jury could resolve the point in the favor of the non-moving party. A fact

 is material if it carries with it the potential to affect the outcome of the suit under the

 applicable law.” Santiago–Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52

 (1st Cir. 2000).




 3 Counts XV and XVI for state-law negligence are misnumbered in the Second
 Amended Complaint as the numerals ascribed to them are duplicative of those for the
 claims for violation of the right of privacy against Officer Huber and the claim for
 supervisory liability against the Town of Tiverton and Chief Patrick W. Jones,
 respectively.
                                             9
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 10 of 20 PageID #: 847




                                    III.   DISCUSSION

     A. The Plaintiff’s Claims Arising From The September 2018 Arrest

        The plaintiff informed the Court at oral argument that he makes no claim

  against the Tiverton defendants for the September 8, 2018, arrest. To the extent that

  the Second Amended Complaint asserts any liability against the Tiverton defendants

  for the September arrest, the Motion for Summary Judgment of those defendants on

  those claims is granted.

        As to the State, the plaintiff asserts negligence for a district court clerk’s

  failure to properly terminate the first no-contact order in the court system. The State

  concedes liability for noncompliance with R.I.G.L. § 12-29-8.1, which requires that all

  terminations of no-contact orders “be faxed or delivered to the B.C.I. unit no later

  than the end of the day of the modification.”

        The plaintiff’s Motion for Partial Summary Judgment as to liability in

  negligence against the State for the September arrest therefore is granted.

     B. The Plaintiff’s Claims Arising From The December 2018 Arrest

        The plaintiff advised the Court at oral argument that he is not moving for

  partial summary judgment on his claims for the December 28, 2018, arrest against

  any of the defendants, due to his contention that there are genuine issues of material

  fact that cannot be decided now as a matter of law. The plaintiff’s Motion is therefore

  denied as to the December arrest.

        The Court now proceeds to consider the Tiverton defendants’ Motion for

  Summary judgment on each of the plaintiff’s claims.



                                            10
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 11 of 20 PageID #: 848




            1. The Plaintiff’s Claims Against the Tiverton Defendants

               a. Fourteenth Amendment Claims

        The plaintiff conceded at oral argument that his Fourteenth Amendment

  substantive due process claims are inapplicable because, as the matter alleges an

  unreasonable seizure of the plaintiff’s person, the Fourth Amendment instead

  provides the specific decisional framework for the facts alleged. See S. Cty. Sand &

  Gravel Co. v. Town of S. Kingstown, 160 F.3d 834, 835 (1st Cir. 1998) (“When a

  specific provision of the Constitution protects individuals against a particular kind of

  physical intrusion by government actors, individuals seeking redress for such an

  intrusion must assert their claims under that particular constitutional rubric instead

  of invoking the more generalized notion of substantive due process.”).

        The Tiverton defendants’ Motion for Summary Judgment on the plaintiffs’

  Fourteenth Amendment substantive due process claims therefore is granted.

               b. Fourth Amendment Claim

        The Tiverton defendants argue that the plaintiff’s Fourth Amendment claim

  arising from the December arrest fails because there was probable cause to

  substantiate the arrest.

        “[T]he ultimate question for determining whether an arrest violates the Fourth

  Amendment is . . . whether there was probable cause to believe that the arrestee had

  committed or was committing a crime.” Wilson v. City of Boston, 421 F.3d 45, 55 (1st

  Cir. 2005). Probable cause exists when, “at the time of the arrest, the ‘facts and

  circumstances within the officer’s knowledge . . . are sufficient to warrant a prudent



                                            11
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 12 of 20 PageID #: 849




  person, or one of reasonable caution, in believing, in the circumstances shown, that

  the suspect has committed, is committing, or is about to commit an offense.’” Holder

  v. Town of Sandown, 585 F.3d 500, 504 (1st Cir. 2009); see also Acosta v. Ames Dep’t

  Stores, Inc., 386 F.3d 5, 9 (1st Cir. 2004) (“Probable cause for an arrest exists when

  the arresting officer, acting upon apparently trustworthy information, reasonably

  concludes that a crime has been (or is about to be) committed and that the putative

  arrestee likely is one of the perpetrators.”). It “requires only a probability that the

  defendant committed the crime.” Holder, 585 F.3d at 504. When material facts are

  disputed, the question of probable cause is not amendable to summary judgment. See

  Acosta, 386 F.3d 5, 8 (1st Cir. 2004); cf. Bolton v. Taylor, 367 F.3d 5, 8 n.2 (1st Cir.

  2004) (noting that “it is pointless to submit the … probable cause questions to the

  jury at all unless the facts are disputed”).

        The Tiverton defendants argue that when Officer Huber drafted the arrest

  warrant on December 10, 2018, he received information that there was an active no-

  contact order.   He included this information in the warrant application, which

  Sergeant Barboza then reviewed and presented in court on December 19.              The

  Tiverton defendants assert that to the extent that Sergeant Barboza even recognized

  the plaintiff’s name as he reviewed it and remembered the events terminating the no-

  contact order in district court on September 10, he could not have known from the

  information at hand that the no-contact order the plaintiff purportedly violated on

  December 8 was erroneously listed as active. Sergeant Barboza, they argue, only

  knew that a purportedly active no-contact order between the plaintiff and Silvia was



                                             12
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 13 of 20 PageID #: 850




  in effect; he did not know, nor did he have reason to know, the date that the purported

  no-contact order was created, the particular police department involved, or any other

  information as to how it took effect. Further, when the arresting officer, Sergeant

  Pelletier, made the arrest pursuant to the warrant, he knew only that the warrant

  was for a violation of a no-contact order—he did not know that the no-contact order

  was the same one dismissed on September 10, 2018.

        The plaintiff, however, argues that Sergeant Barboza would have been aware

  that the second no-contact order was terminated because he was in court on

  September 10, 2018, and it was he who chose to seek dismissal of the charges against

  the plaintiff as that arrest was predicated on the first, inactive, no-contact order.

  Moreover, Sergeant Barboza testified that after a case is dismissed, it is a custom and

  practice of the Tiverton Police Department to go back to the station and enter

  information into the department’s computer system regarding the dismissal by

  entering the arrest number and closing out the arrest. This information is then

  available within the department’s computer system for anyone within the

  department to view.

        Further, Sergeant Barboza testified that he “probably” came back to the

  station and “told the guys in detectives, Yeah. This guy’s order was not active

  anymore …. And I closed the case out of the system….” Because Pelletier was a

  detective, the plaintiff argues, he would have been among those told by Sergeant

  Barboza of the dismissal.

        Additionally, on September 10, 2018, an electronic J-LINKS notification



                                            13
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 14 of 20 PageID #: 851




  update was sent from the court to the Tiverton Police Department, notifying it of the

  dismissal of the second no-contact order.

        Nevertheless, Sergeant Pelletier testified that he was not aware that the

  purportedly active no-contact order that led to the December arrest was the second

  no-contact order that had been dismissed by the court in September. However, the

  Police Report, which Pelletier authored, seems to indicate that the no-contact order

  upon which the arrest was based was the second no-contact order, a Tiverton case,

  for which a J-LINKS electronic notification update was sent to the department on

  September 10, 2018.

        Eleven days had elapsed between Officers Huber and Sergeant Pelletier

  learning of the existence of the purportedly active no-contact order and Sergeant

  Barboza’s presenting of the arrest warrant. The plaintiff argues that a reasonable

  individual in Sergeant Barboza’s position would have checked the Tiverton Police

  Department’s system in that time span, prior to executing the warrant, and found

  that the September 10th no-contact order, upon which the December 2018 arrest was

  based, was inactive. A reasonable officer in Sergeant Barboza’s position would also

  attempt to confirm where the active no-contact order originated from to ensure that

  it was not a Tiverton case that previously was dismissed. Instead, Sergeant Barboza

  did not speak with any officers in reviewing the warrant. He testified that once the

  warrant was left for his review and signature, he believed that the responding officers

  “followed all the steps. They called RONCO. RONCO confirmed … the protection

  order [was] active.” Yet, the information regarding the dismissal of the second no-



                                              14
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 15 of 20 PageID #: 852




  contact order was available in the Tiverton Police Department’s system at the time

  of the plaintiff’s December arrest, as Sergeant Barboza himself had entered it in, in

  addition to the J-LINKS notification.

        A review of these facts makes clear that to find as a matter of law at this

  juncture, the Court is required to choose between plausible but conflicting inferences,

  weigh evidence, and to assess credibility as to what the officers knew or reasonably

  should have known, or what they in fact did. This the Court cannot do upon a motion

  for summary judgment. See Ahmed v. Johnson, 752 F.3d 490, 495 (1st Cir. 2014);

  Dominguez-Cruz v. Suttle Caribe, Inc., 202 F.3d 424, 432 (1st Cir. 2000); Coyne v.

  Taber Partners I, 53 F.3d 454, 460-61 (1st Cir. 1995). Material facts are in genuine

  dispute and thus the Court cannot find as a matter of law whether the December

  2018 arrest was supported by probable cause.         That is, whether the facts are

  “sufficient to warrant a prudent person, or one of reasonable caution, in believing, in

  the circumstances shown, that the suspect has committed … an offense.” Town of

  Sandown, 585 F.3d at 504.

        The plaintiff has also asserted unlawful seizure in violation of Article 1, § 6 of

  the Rhode Island Constitution. The protections against unlawful seizure under the

  Rhode Island Constitution are generally coextensive with the Fourth Amendment to

  the United States Constitution. See Brousseau By & Through Brousseau v. Town of

  Westerly By & Through Perri, 11 F. Supp. 2d 177, 183 (D.R.I. 1988). The plaintiff’s

  claims under the Rhode Island Constitution therefore do not require a separate

  analysis.



                                            15
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 16 of 20 PageID #: 853




               c. Qualified Immunity

        The Tiverton defendants argue that the officers are shielded from liability by

  qualified immunity.     “The doctrine of qualified immunity protects government

  officials from liability for civil damages insofar as their conduct does not violate

  clearly established statutory or constitutional rights of which a reasonable person

  would have known.”       Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal

  quotation omitted).    To determine whether a defendant is entitled to qualified

  immunity, a court inquires “(1) whether the facts alleged or shown by a plaintiff make

  out a violation of a constitutional right; and (2) if so, whether the right was ‘clearly

  established’ at the time of the defendant’s alleged violation.” Maldonado v. Fontanes,

  568 F.3d 263, 269 (1st Cir. 2009). The second step is in turn made up of two prongs:

  (1) “the clarity of the law at the time of the alleged civil rights violation” and (2)

  “whether, on the facts of the case, a reasonable defendant would have understood that

  his conduct violated the Plaintiff’s constitutional rights.” Estrada v. Rhode Island,

  594 F.3d 56, 63 (1st Cir. 2010) (internal quotations omitted).

        As explained in the previous section, there are questions of material fact

  regarding the officers’ actions, whether there was probable cause, and, if not, whether

  any reasonable officer would have known his actions violated the plaintiff’s rights.

  The Court therefore defers judgment on the issue of qualified immunity.              See

  Ringuette v. City of Fall River, 146 F.3d 1, 6 (1st Cir. 1998) (holding that when factual

  disputes exist pertaining to qualified immunity that cannot be resolved on summary

  judgment, “judges have sometimes deferred a decision until the trial testimony was



                                             16
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 17 of 20 PageID #: 854




  in or even submitted the factual issues to the jury”).

               d. Intentional Infliction of Emotional Distress

        The plaintiffs’ claim for intentional infliction of emotional distress must fail

  because he has not demonstrated any “physical symptomatology” caused by the

  alleged distress. Under Rhode Island law, intentional infliction of emotion distress

  requires “plaintiffs to allege and prove that physical symptomatology accompanied

  the distress.” DiBattista v. State, 808 A.2d 1081, 1088-89 (R.I. 2002). To properly

  demonstrate physical symptomatology, more is required than general allegations in

  the pleadings. Vallinoto v. DiSandro, 688 A.3d 830, 838 (R.I. 1997). The law requires

  a plaintiff, to survive a motion for summary judgment, to prove allegations pf physical

  symptomatology through competent expert medical evidence. DiBattista, 808 A.2d.

  at 1088-89; Vallinoto, 688 A.3d at 838.

        Here, the plaintiff has provided no such evidence. Accordingly, the Tiverton

  defendants’ Motion is granted with respect to the intentional infliction of emotional

  distress claim.

               e. Violation of Privacy Rights (R.I.G.L. § 9-1-28.1(a)(1))

        The plaintiff alleges that the Tiverton defendants are liable under R.I.G.L. §

  9-1-28.1(a)(1), which provides for a “right to be secure from unreasonable intrusion

  upon one’s physical solitude or seclusion.” “[T]o recover for a violation of this right,”

  a plaintiff must establish “an invasion of something that is entitled to be private or

  would be expected to be private.” R.I.G.L. § 9-1-28.1(a)(1)(i)(A).

        The facts presented here do not satisfy an intrusion upon seclusion as



                                             17
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 18 of 20 PageID #: 855




  contemplated by the invasion of privacy statute. First, the Tiverton officers reviewed

  public records while responding to calls for service involving the plaintiff. Under the

  right-to-privacy statute “there is no liability for the examination of a public record

  concerning the plaintiff.” Swerdlick v. Koch, 721 A.3d 849, 857 n.11 (R.I. 1998).

  Secondly, both arrests occurred in public, at the Twin River Casino in Tiverton. The

  right-to-privacy statute “only protects against an invasion of ‘one’s physical solitude

  or seclusion,’ neither of which is present when one ventures outside his or her house

  into the public view.” Id. at 857.

        The Tiverton defendants’ Motion therefore is granted on the plaintiff’s claims

  under R.I.G.L. § 9-1-28(a)(1).

               f. Supervisory Liability Claims

        Although the plaintiff alleges in his Second Amended Complaint that the Town

  of Tiverton and Chief Patrick Jones “failed to properly hire, train, supervise, and

  discipline officers in the department,” the plaintiff conceded at oral argument that

  this claim is unsupported by the evidence. As such, the Tiverton defendants’ Motion

  on this claim is granted.

               g. Negligence

        The Tiverton defendants argue that the plaintiff’s negligence claim against

  them should be dismissed because it relies upon the same set of facts as the Fourth

  Amendment claim and therefore should merge with that claim.             The plaintiff,

  however, argues that each claim depends upon a different set of facts: the negligence

  claim arises from the Tiverton defendants’ actions between the plaintiff’s September



                                            18
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 19 of 20 PageID #: 856




  10, 2018, court appearance and his arrest on December 28, 2018, while the Fourth

  Amendment claim arises from the arrest itself.

        As discussed above, there are genuine issues of material fact with respect to

  the acts or omissions of the Tiverton defendants leading to the December arrest. The

  Court therefore defers ruling on Tiverton defendants’ Motion on this issue until such

  facts are determined.

            2. The Plaintiffs’ Claim of Negligence Against the State

        The plaintiff informed the Court at oral argument that he is withdrawing his

  Motion for Partial Summary Judgment against the State for the December 2018

  arrest, conceding that there are questions of fact on his claim of negligence for that

  arrest.

                                   IV.    CONCLUSION

     For the foregoing reasons, the Court rules as follows:

        1. The plaintiff’s Motion for Partial Summary Judgment (ECF No. 30) is

            GRANTED against the State on the issue of liability for the September 8,

            2018 arrest. That Motion is DENIED against all defendants with respect

            to the December 28, 2018, arrest.

        2. The Tiverton defendants’ Motion for Summary Judgment (ECF No. 35) is

            GRANTED in Part as follows:

                     Any claims against the Tiverton defendants arising from the

                      September 8, 2018, arrest.

                     Fourteenth Amendment claims for violation of substantive due



                                           19
Case 1:19-cv-00429-MSM-LDA Document 57 Filed 03/22/21 Page 20 of 20 PageID #: 857




                       process rights: Counts I, II, and XI.

                      State-law claims of intentional infliction of emotional distress:

                       Counts IV, IX, and XIV.

                      State-law claims of violation of the right of privacy in

                       contravention of R.I.G.L. § 9-1-28.1(a)(1): Counts V, X, and XV.

                      Supervisory claims against the Town of Tiverton and Chief

                       Patrick Jones: Count XVI.

        The Tiverton defendants’ Motion is DENIED with respect to the plaintiff’s

  claims of unreasonable search and seizure in violation of the Fourth Amendment of

  the United States Constitution and Article I § 6 of the Rhode Island Constitution:

  Counts II, III, VII, VIII, XII, and XIII.

        The Court defers ruling on the Tiverton defendants’ Motion with respect to the

  plaintiff’s claim of negligence for the December 28, 2018, arrest (Counts XV, XVI,

  XVII, and XVIII) and on the Tiverton defendants’ defense of qualified immunity.



  IT IS SO ORDERED.


  _________________________________
  Mary S. McElroy
  United States District Judge
  March 22, 2021




                                              20
